Citation Nr: 0534706	
Decision Date: 12/23/05    Archive Date: 01/10/06	

DOCKET NO.  00-06 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from 
February 22, 1999, in excess of 20 percent from April 25, 
2003, and in excess of 40 percent from January 22, 2005, for 
traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1948 to 
November 1952.  For combat service during the Korean 
Conflict, the veteran was awarded the Purple Heart Medal, 
among others.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This issue (and 
others which have since been decided) was first remanded by 
the Board in September 2001 for additional evidentiary 
development.  The Board again remanded this issue in 
September 2004 for additional evidentiary development.  
All development requested by the Board, principally including 
special VA examinations, has been conducted and the case is 
now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran originally disagreed with the initial 10 percent 
evaluation assigned upon the initial grant of service 
connection for traumatic arthritis of the lumbar spine in 
June 1999.  That remained the issue through the Board's most 
recent September 2004 remand, until the RO in Huntington, 
West Virginia, in the most recent July 2005 supplemental 
statement of the case, granted the veteran a staged rating 
which was based upon findings of increased disability during 
the pendency of this appeal.  This will be discussed more 
fully below.  

It should be pointed out, however, that the veteran's low 
back traumatic arthritis has been causally related to a shell 
fragment wound of the back that the veteran received during 
combat service.  In addition to low back arthritis, the 
veteran was granted service connection for the residuals of a 
shrapnel wound at L1 level with injury to Muscle Group XX 
evaluated at 10 percent from February 1999, but increased 
during the pendency of this appeal to 20 percent from 
October 2004.  The veteran was also granted a separate 
10 percent evaluation for a tender scar residual to the 
original shell fragment wound effective from February 1999.  
Additionally, and consistent with the Board's earlier 
remands, the veteran was granted a separate award of service 
connection for left S1 radiculopathy associated with his 
traumatic arthritis of the lumbar spine with a 10 percent 
evaluation made effective from July 2001.  Finally, and 
symptomatically interconnected with the veteran's lower 
extremity radiculopathy, the veteran is in receipt of awards 
of service connection for the residuals of frostbite of both 
the right and left feet evaluated as 10 percent disabling 
from February 1999, 20 percent disabling effective from 
May 2001, and 30 percent disabling effective from 
October 2004.  

During the pendency of this appeal, the veteran's combined 
evaluation was 50 percent from February 1999, 60 percent from 
May 2001, 80 percent from February 2003 and, since the time 
of the allowances made in the most recent supplemental 
statement of the case, 90 percent from October 2004.  The 
veteran was also found to be unemployable by reason of 
service-connected disability based upon the combined 
impairment of all his service-connected disabilities 
effective from October 2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent clinical evidence on file supports a 
finding that the veteran had lumbar spine range of motion 
which was at least moderate from the time he filed his 
initial claim for service connection for lumbar spine 
disability on February 22, 1999.  

2.  Since the time of the veteran's VA examination on 
January 22, 2005, but no earlier, the veteran is shown to 
have severe limitation of lumbar spine motion and/or forward 
flexion of the thoracolumbar spine 30 degrees or less, but 
there is not evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for moderate 
limitation of lumbar spine motion from the initial date of 
claim on February 22, 1999, have been met, but the criteria 
for an evaluation in excess of 40 percent from January 22, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (before and after September 23, 2002) and 5292, 5235-
5243 (after September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

This claim was clearly initiated and first adjudicated prior 
to adoption of VCAA.  However, during the lengthy pendency of 
this appeal, in June and October 2003, and October 2004, the 
veteran was provided formal VCAA notifications which informed 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession..  He has been provided all of the 
relevant laws and regulations governing awards of disability 
evaluations of his service-connected lumbar spine arthritis 
in multiple statements of the case issued in February 2000, 
February 2003, September 2003, and July 2005.  He has been 
provided multiple VA examinations which are adequate for 
rating purposes.  He availed himself of the opportunity of 
providing sworn testimony before the undersigned at a hearing 
conducted in April 2001.  It is apparent from a review of the 
record that all known relevant medical records of the 
veteran's treatment for lumber spine disability, both private 
and VA, have been collected for review.  The veteran does not 
argue nor is the evidence on file suggest that there remains 
any relevant outstanding medical records which have not been 
collected for review.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the lumbar vertebrae are considered groups of 
minor joints, ratable on disturbance of lumbar spine 
function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 2002 and September 2003.  See 67 Fed. Reg. 54, 345 
(Aug. 2002) and 68 Fed. Reg. 5, 154 (Aug. 2003).  Where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies ( from the effective date of the change), absent 
Congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

For lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position 
(20 percent), with severe with listing of the whole spine to 
the opposite side, with a positive Goldthwaite's sign, marked 
limitation for forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine, 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 
is used for evaluating intervertebral disc syndrome.  
Unfavorable ankylosis (meaning complete bony fixation) of the 
entire spine warrants a 100 percent evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine (both thoracic 
and lumbar spines) warrants a 50 percent evaluation.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis warrants a 20 percent 
evaluation.  Various notes regarding implementation of this 
general rating formula are also provided, including the 
normal ranges of motion for the lumbar spine for forward 
flexion (90 degrees), backward extension (30 degrees), and 
left and right lateroflexion and left and right 
laterorotation (all 30 degrees).  The combined range of 
normal range of motion for the lumbar spine is 240 degrees.  
Additionally, range of motion measurements must be rounded 
off to the nearest 5 degrees.  

Analysis:  Pursuant to the veteran's initial claim received 
on February 22, 1999, the RO granted the veteran service 
connection for traumatic arthritis of the lumbar spine as 
secondary to the previously service-connected disability of 
the residual shell fragment wound muscle injury to Muscle 
Group XX.  The RO then assigned a 10 percent evaluation of 
that lumbar spine arthritis on the basis of a finding of 
slight limitation of motion in accordance with the then-
effective Diagnostic Code 5290.  The veteran disagreed with 
that assigned evaluation and initiated an appeal and it is 
noteworthy that this 10 percent evaluation continued in 
effect until the most recent supplemental statement of the 
case was issued by the RO in Huntington, West Virginia.  This 
excellent rating action confirmed and continued the 
previously assigned 10 percent evaluation effective from the 
date of the veteran's claim in February 1999, but granted an 
increased evaluation to 20 percent, under Diagnostic 
Code 5295 (for lumbosacral strain) based upon an April 25, 
2003, treatment report which first documented the existence 
of lumbosacral muscle spasm on extreme forward bending.  

Although this was, in fact, the first documented clinical 
evidence of lumbar spine muscle spasm, the Board finds that a 
20 percent evaluation for moderate limitation of lumbar spine 
motion, under Diagnostic Code 5292, was warranted at all 
times since the veteran filed his claim for service 
connection for lumber spine disability.  The clinical 
evidence on file clearly reveals that at all times during the 
pendency of this appeal, from the date of claim forward, the 
veteran was known to have a Grade I spondylolisthesis at L5-
S1 with degenerative arthritic changes.  

Prior to granting the veteran's service connection for 
traumatic arthritis of the lumbar spine in June 1999, the RO 
in Columbia, did not provide the veteran with a specific VA 
spine examination, which would have included a proper range 
of motion evaluation.  In sworn testimony before the 
undersigned in April 2001, the veteran described the pain at 
his low back as being constantly severe which required the 
use of a cane.  He also described an inability to walk for 
any great distance.  An MRI study of the lumbar spine in July 
2001 confirmed Grade I spondylolisthesis of L5 on S1, with 
changes that were highly suspicious for bilateral 
spondylolysis.  Degenerative disc disease involving the disc 
spaces throughout the lumbar spine were noted.  

Although granted service connection for lumbar spine 
arthritis in 1999, the veteran was not actually provided a VA 
examination specific for his lumbar spine until directed by 
the Board in its September 2001 remand, and which was 
conducted in March 2002.  At that time, the VA physician 
conducting the examination with a review of the veteran's 
claims folder found that the old compression fracture of T11-
T12 was not related to military service, as there was a 
complete absence of any evidence of this fracture in any of 
the service medical records, which included multiple 
diagnostic studies of the veteran's back resulting from his 
war wounds.  In any event, although the veteran in March 2002 
had good forward flexion of 70 degrees, backward extension 
was limited to 20 degrees and flexion to either side was 
limited to 10 degrees and left and right rotation was only 5 
degrees.  The veteran also exhibited pain on all extreme 
ranges of motion.  

The Board finds that this first VA examination of range of 
motion did more nearly approximate a moderate limitation of 
motion than mild since the veteran could only flex from side 
to side to 10 of 30 degrees and could only rotate left and 
right to 5 of 30 degrees.  It is not the veteran's fault that 
he was not provided a VA examination of his lumbar spine with 
range of motion studies until some three years after he filed 
his claim.  Accordingly, although a criteria for a 20 percent 
evaluation based upon documented lumbar spine muscle spasm 
may not first have been shown until clinical evidence in 
April 2003, the Board finds that the veteran manifested more 
nearly a moderate restriction in lumbar spine range of motion 
at all times during the pendency of this appeal, and that a 
20 percent evaluation was warranted effective from the date 
he initially filed his claim for service connection for 
lumber spine disability on February 22, 1999.  

An evaluation in excess of 20 percent from February 22, 1999, 
through January 22, 2005, is not warranted.  The criteria for 
the next higher 40 percent evaluation then in effect required 
a finding of severe lumbar spine limitation of motion in 
accordance with Diagnostic Code 5292 or severe lumbosacral 
strain with listing of the whole spine to the opposite side 
or positive Goldthwaite's sign or marked limitation of 
forward bending in accordance with Diagnostic Code 5295.  
Such findings are not confirmed in any of the veteran's 
outpatient treatment records nor were they demonstrated at 
the time of his March 2002 VA examination where forward 
flexion was to 70 degrees.  At that time, there was no 
evidence of atrophy of the muscles and there was not evidence 
of incoordination, weakened movement or fatigability.  Range 
of motion did not cause any flare-ups and the veteran did not 
have the listing of the spine.  

Although the veteran was shown to have begun showing 
radicular symptoms attributable to disc disease identified by 
VA MRI in July 2001, the RO granted the veteran a separate 
award of service connection for left-sided S1 radiculopathy 
with a 10 percent evaluation made effective from the date of 
that MRI in July 2001.  There is no appeal before the Board 
on that specific award.  It must be remembered that VA is 
prohibited from providing separate compensable evaluations 
for the same disabling symptoms under various diagnoses in 
violation of the rule against pyramiding of disability 
evaluations at 38 C.F.R. § 4.14.  The veteran in this case is 
in receipt of separate awards of compensation for residual 
muscle damage of the low back attributable to the initial 
wound, arthritis of the low back, radiculopathy of the low 
back, a tender scar, and neurological symptoms of both feet 
attributable to cold injury during service.  

In its July 2005 supplemental statement of the case, the RO 
granted the veteran an increase to 40 percent made effective 
to January 22, 2005, the date of VA examination which first 
showed that the veteran only had forward flexion to 
20 degrees.  A 40 percent evaluation was certainly warranted 
in accordance with the newer rating criteria recited above 
which provides a 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine was 30 degrees or 
less.  This is so, even though the veteran is shown, over the 
preceding years to have been followed by VA closely by 
neurology and rheumatology and that he underwent courses of 
VA physical therapy including aquatic exercise and 
electroacupuncture.  The most recent VA examination of 
February 2005 specifically noted that the veteran had 
undergone physical therapy which had failed to provide any 
significant long-term relief.  By the time of this 
examination, the veteran used a brace at all times which 
helped provide him support, but not much relief from pain.  
Also, by the time of this examination, pain was evident 
throughout range of motion, not just at the extremes of his 
range of motion.  

However, no evaluation in excess of 40 percent is warranted 
for the veteran's lumbar spine arthritis because the 
competent clinical evidence on file does not show that the 
veteran has unfavorable ankylosis (complete bony fixation) of 
the entire thoracolumbar (meaning both thoracic and lumbar) 
spine sufficient for the next higher 50 percent evaluation.  

As noted in the introduction to this opinion, the veteran is 
now in receipt of multiple compensable evaluations for 
service-connected disability combining to a schedular 
90 percent with an award of total disability due to 
individual unemployability due to service-connected 
disability effective from October 2004.  





ORDER

Entitlement to an evaluation of 20 percent from February 22, 
1999, is granted, but an evaluation in excess of 40 percent 
from January 22, 2005, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


